May 18, 2012


Mr. Kristopher Edwin Moore
Harrison & Hull, L.L.P.
1575 Heritage Dr., Suite 204
McKinney, TX 75069


Mr. Brian Edward Franklin
TDCJ #: 703704
Ramsey Unit
1100 FM 655
Rosharon, TX 77583-7670
Mr. Philip A. Lionberger
Office of the Attorney General
Assistant Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

RE:   Case Number:  10-0886
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  BILLY FREDERICK ALLEN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
| | |